Filed 9/10/21 P. v. Salazar CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H048801
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. 19CR003663)

             v.

 ROBERT SALAZAR,

             Defendant and Appellant.


         In April 2019,1 appellant Robert Salazar sexually assaulted Jane Doe, a 25 year-
old developmentally delayed young woman.2 Salazar was Doe’s father’s best friend.
Doe, whose cognitive development was equivalent to that of an eight or nine year-old
child, was spending the night with Salazar and his wife, who were taking care of her at a
home owned by Doe’s parents. Salazar and his wife got into an argument, and his wife
left. Doe asked Salazar if he needed company, and Salazar replied that he did. They got
into bed together. Salazar took off Doe’s pajamas and digitally penetrated and orally
copulated Doe. He inserted his penis into her vagina and anus. Salazar made Doe
promise not to tell anyone what happened.




         1
        All dates were in 2019 unless otherwise indicated.
        These facts are drawn from the probation report prepared for Salazar’s
         2

sentencing.
       One of Doe’s caretakers later overheard Doe on the phone telling someone
(presumably Salazar) her “ ‘lips [were] sealed,’ ” and she did not want him to go to jail.
Suspicious about the conversation, the caretaker informed Doe’s aunt, who in turn
contacted the police after speaking with Doe. A SART (Sexual Assault Response Team)
exam revealed that Doe had injuries consistent with sexual assault. A police
investigation revealed that Salazar had previously been convicted of a prior sex offense,
and he was out of compliance with his sex offender registration requirement. After his
arrest for crimes against Doe, Salazar made calls from jail in which he attempted to
dissuade Doe’s parents from cooperating in the prosecution against him.
       At the time of these events, Doe was subject to a conservatorship, and her mother
was her conservator.
       Salazar was charged by information with forcible rape (Pen. Code, § 261, subd.
(a)(2); count 1),3 sodomy by use of force (§ 286, subd. (c)(2)(A); count 2), sexual
penetration by a foreign object (§ 289, subd. (a)(1)(A); count 3), forcible oral copulation
(§ 287, subd. (c)(2)(A); count 4), rape of an incompetent person (§ 261, subd. (a)(1);
count 5), sodomy of an incompetent person (§ 286, subd. (g); count 6), sexual penetration
by a foreign object (§ 289, subd. (b); count 7), oral copulation of an incompetent person
(§ 287, subd. (g); count 8), and dissuading a witness from reporting a crime (§ 136.1,
subd. (b)(1); count 9). With respect to counts 1 through 4, the information alleged that
Salazar had been convicted of a prior sex offense (§ 261.2) within the meaning of section
667.6, subdivision (a); the information also alleged that Salazar had been convicted of a
prior serious or violent offense (strike conviction) (§§ 667, subd. (e)(1) & 1170.12, subd.
(c)(1)).
       In pretrial litigation, Salazar’s counsel subpoenaed records from the Probate
Division of the San Luis Obispo County Superior Court (where Doe had been conserved)


       3
           Unspecified statutory references are to the Penal Code.
                                                  2
and sought to obtain evidence relevant to whether Doe had the capacity to consent to the
sexual conduct. The San Luis Obispo County Superior Court filed a motion to quash the
subpoena. The trial court reviewed the requested documents in camera and did not order
the disclosure of any of the documents related to the conservatorship.
         On September 15, 2020, Salazar pleaded no contest to counts 1, 2, and 9 and
admitted his prior strike conviction for a stipulated sentence of 22 years, eight months in
prison. In his signed plea agreement, Salazar specifically admitted that he unlawfully had
sexual intercourse with Doe by means of force, that he unlawfully had anal intercourse
with Doe against her will by force, and that he unlawfully attempted to dissuade Doe
from reporting the crimes. Salazar waived all his rights to appeal the conviction and
judgment and agreed not to file any collateral attacks on his conviction or sentence. In
his colloquy with the trial court at the change of plea hearing, Salazar told the court that
he had had sufficient time to discuss with his attorney the charges, the facts, possible
defenses, and the consequences of his no contest plea. Salazar asked his lawyer a
question during the hearing and then affirmed to the court that he had no remaining
questions for his counsel or the court.
         On October 20, 2020, the trial court conducted the sentencing hearing. Doe’s aunt
and mother spoke at the hearing and described the pain that Doe still experiences from
the crime, particularly in light of Doe’s intellectual disabilities. Doe continues to feel
panic and rage about the crimes.
         Salazar spoke at the sentencing hearing. He asserted he was inebriated at the time
of the crimes and that it was Doe who got into bed with him unclothed, causing the
crimes to occur. He asked “What am I supposed to do? It’s like throwing meat to the
lion.”
         The trial court denied probation and imposed a 16-year sentence on count 1, a
four-year consecutive sentence on count 2, and a two-year eight-month consecutive
sentence on count 9, for a total aggregate sentence of 22 years and eight months. The
                                                  3
trial court ordered Salazar to register as a sex offender and to pay fines and fees,
including $1,584 in restitution to the victim, and awarded him 645 days of custody
credits.
       Representing himself, Salazar requested a certificate of probable cause from the
trial court. Salazar asserted that his defense counsel had been constitutionally ineffective,
his rights were violated by “prosecutorial misconduct and judicial misconduct in the
handling of exculpatory evidence,” his $1,000,000 bail was excessive, and he was subject
to “cruel treatment” when he was transported to court. The trial court denied Salazar’s
request for a certificate of probable cause.
       After receiving the notice of appeal, we appointed counsel to represent Salazar on
appeal. Appellate counsel filed an opening brief stating the case and the facts but raising
no specific legal issues. Counsel has declared that he has notified Salazar both of his
intention to request independent review under People v. Wende (1979) 25 Cal.3d 436
(Wende), and of Salazar’s right to file written argument on his own behalf. We notified
Salazar of his right to submit written argument on his own behalf but have received no
response from him.
       We have reviewed the record under Wende, supra, 25 Cal.3d 436 and People v.
Kelly (2006) 40 Cal.4th 106. Concluding there is no arguable issue on appeal that would
result in a disposition more favorable to Salazar, we affirm the judgment.
                                      DISPOSITION
       The judgment is affirmed.




                                                  4
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H048801
People v. Salazar